DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of subcombination of Species ggg, figure 95 and Species hhh, figures 110-113 corresponding to claims 1-23, in the reply filed on 14 March 2022 is acknowledged.
Claims 5, 7, 9-10, and 23 are withdrawn as being directed to a non-elected embodiment. Claims 5 and 7 are withdrawn because the claims are not directed to an elected species, as there is no description of a third region for the elected species, there is only a description of a third region for a positioning device (see p. 116-117,  [0318]).  Claims 9 and 10 are withdrawn because the claims are not directed to an elected species, as there is no description of a third region and a fourth region for the elected species, there is only a description of a third region for a positioning device (p. 116-117, [0318]) and there is no description of a fourth region in the specification outside of the Summary of the Invention, and additionally because the term “legs” is only in the Summary of the Invention and there is no figure related to it. Claim 23 is withdrawn because the claim is not directed to an elected species, as the claimed element of an “arm…disposed at an intermediate location along length of the base” is not in the elected species, as in fig. 95, the base of the appliance is ref. num. 9551, and the arms of figures 111-113 of application are not in the intermediate location along the length of the base. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
G in fig. 2B
402 in fig. 4B
406 in fig. 4C
422 in fig. 4F
430 in figs. 30, 31 
151, 152 in fig. 32 
3408 in fig. 35
5902a, 5902b and 5904 in figs. 59-63
154a, 154b, 154c, 155, 156, 157, 158 in figs. 65-73 
8706, 8702a, 8702b, 8708b, 8704a, 8704b in fig. 87
8806, 8802, 8808a, 8808b, 8804a, 8810, 8804b in fig. 88 
9306, 9304, 420, 9300b in fig. 93A: 9308, 9300a in fig. 93B; 10 and 9302 in figs. 93A and 93B
10, 9402a, 9402b, 9404a, 9404b, 9406 in fig. 94
D4 in fig. 106E 
10918, 10930, 10920, 10905 in fig. 109B
11394 in fig. 113
13200, 13202 in fig. 132
13300 in fig. 133
13400 in fig. 134
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
50 in fig. 7 (para. 0163) and in fig. 10 (para. 0166)
7529a in fig. 75 (para. 0218)
7964c in fig. 79 (para. 0242, 0243)
8076 in fig. 80 (paras. 0243, 0245)
8186 in fig. 81 (para. 0243, 0245)
8296 in fig. 82 (para. 0243, 0245) 
100a-108a in figs. 86 and 90 (para. 0272) 
8900a-8908a in fig. 89 (para. 0273)
9135c in fig. 91 (para. 0282)
9245d’, 9245d’’ in fig. 92 (para. 0285)
9902 in fig. 99 (para. 0306)
10516, 10520 in fig. 109B (para. 0327)
12230 in fig. 122 (para. 0349)
12430 in fig. 124B (para. 0352)
9520 in fig. Fig. 125B (para. 0358) 
The drawings are objected to because
Para. 0293 states that angle θ1 is for arm 9556a and θ2 is for arm 9556b but they are switched in fig. 95
OS in fig. 105 is misspelled in para. 0314 as S 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “106a” and “106b” have been used to designate both first connector (para. 0160) and second connector (para. 0162); “414” has been used to designate both the 3D appliance digital model (fig. 4E, para. 0154)  and a portion of the appliance in fig. 93A, 93B, and “412” has been used to designate both the digital model after being positioned (fig. 4E, para. 0154) and a portion of the appliance in fig. 93A, 93B.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "104" (para. 0111) and "106a" and “106b” (para. 0160) have both been used to designate the first connectors, and “12112a” has been used to designate both a first portion and a second portion in fig. 121A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 

Specification
The use of the terms Incognito™ and INBRACE® in para. 0007, iROK™ in para. 0150, and SPEED System™ in para. 0357, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: 
In para 0009, “2D®” in Clause 65 (p. 13) is a misspelling. 
In para. 0159, “technology may ha” is grammatically incorrect.
In para. 0268, in “In the drawing if Fig. 90”, “if” should be “of”.
In para. 0306, “Fig, 99” is grammatically incorrect
In para. 0335, in the sentence “first and second protrusions 11910a, 11910a”, the second 11910a is misspelled and should be 11910b.
In para. 0353, the last sentence of the paragraph is missing a period.
Appropriate correction is required.


Claim Objections
Claim 21 is objected to because of the following informalities:  “Claim 11 the anchor the arm” is grammatically incorrect.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation is: “coupling means” in claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9, 11, 12, 22, and 23 are indefinite.  The claims’ preambles are directed to the subcombination the orthodontic appliance.   However, in the body of the claims there is a positive recitation of the securing means like “is secured to the securing member”.  Applicant needs to amend the claim to either the combination or subcombination.  
Claims 1 and 23 further states” abuts a coupling arm of the securing member”.  
It is suggested to amend the claims to “adapted to be secured…” and “adapted to abut”.   The examiner will examine the claims as to the subcombination the “orthodontic appliance”.   Claim 10, which is dependent on claim 9, and claims 13-21, which are dependent on claim 11, are similarly rejected.
Claim 22 recites the limitation "the distal portion".  There is insufficient antecedent basis for this limitation in the claim, as claim 11 does not recite the limitation “the distal portion”.
Claim 23 recites the limitation "the securing member".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, and 11-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roein Peikar et al (U.S. Application 2017/0156823 A1).

    PNG
    media_image1.png
    650
    578
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    690
    606
    media_image2.png
    Greyscale

In regards to Claim 1, Roein Peikar et al discloses an orthodontic appliance (figs. 25, 26a-26f), comprising an anchor (anchor in annotated fig. 25) configured to be positioned adjacent a patient's teeth and an arm (arm in annotated fig. 25) extending away from and coupled to the anchor, the arm including a first end portion (first end portion in annotated fig. 25) at the anchor and a second end portion (second end portion in annotated fig. 25) adapted to be coupled to a securing member (2600) adhered to a tooth of the patient, wherein the second end portion comprises a first region (2502) and a second region (2501) extending from the first region at an angle, the first region being farther from the anchor than the second region, wherein, when the appliance is positioned adjacent the patient's teeth and the second end portion is adapted to be secured to the securing member (fig. 26b), the second region extends in a generally mesial-distal direction (distal-mesial arrows in annotated fig. 26b) and adapted to abut a coupling arm (2602) of a securing member, and the first region abuts a portion of the coupling arm (2602), thereby inhibiting rotation of the second end portion relative to the securing member.  
In regards to Claim 2, Roein Peikar et al further discloses an orthodontic appliance (fig. 25) wherein, when the appliance is positioned adjacent the patient's teeth and the second end portion (second end portion in annotated fig. 25) is adapted to be secured to the securing member (2600), the first region (2502) extends in a generally occlusal-gingival direction (occlusal-gingival direction in annotated fig. 25).
In regards to Claim 3, Roein Peikar et al further discloses an orthodontic appliance (fig. 25, 26b) wherein, when the appliance is positioned adjacent the patient's teeth, the second region (2501) extends in a generally mesial-distal direction (distal-mesial direction in annotated fig. 26b) capable to be under a coupling arm (2602) of a securing member (2600).
In regards to Claim 4, Roein Peikar et al further discloses an orthodontic appliance (fig. 25) wherein, when the appliance is positioned adjacent the patient's teeth and the second end portion (second end portion in annotated fig. 25) is adapted to be secured to the securing member (2600), the first region (2502) inhibits translation of the second end portion relative to the securing member.
In regards to claim 6, it is noted the coupling arm of the securing member (lines 2-4) is not part of the subcombination “orthodontic appliance” therefore, it has not been given patentable weight. Roein Peikar et al further discloses an orthodontic appliance wherein the first region (2502) has a first side (first side in annotated fig. 25) and a second side (second side in annotated fig. 25), and when the appliance is positioned adjacent the patient's teeth and the second end portion is adapted to be secured to the securing member (fig. 26b), the first side of the first region is adapted to abut a first coupling arm and the second side of the first region is adapted to abut a second coupling arm such that the first region opposes mesial and distal rotation and/or translation relative to the securing member.
In regards to claim 8, Roein Peikar et al further discloses an orthodontic appliance wherein, when the appliance is positioned adjacent the patient's teeth and the second end portion is adapted to be secured to the securing member (fig. 26b), the second region (2601) is adapted to extend under both a first and a second coupling arm in a generally mesial-distal direction (distal-mesial arrows in annotated fig. 26b).
In regards to Claim 11, Roein Peikar et al discloses an orthodontic appliance (figs. 25, 26a-26f), comprising an anchor (anchor in annotated fig. 25) configured to be positioned adjacent a patient's teeth; and an arm (arm in annotated fig. 25) extending away from the anchor, the arm including a first end portion (first end portion in annotated fig. 25) at the anchor, a second end portion (second end portion in annotated fig. 25) configured to be coupled to a securing member (2600) adhered to a tooth of the patient wherein the second end portion comprises an extension (2501) and first (first shoulder region in annotated fig. 25) and second (second shoulder region in annotated fig. 25) shoulder regions adjacent the extension; wherein, when the appliance is positioned adjacent the patient's teeth and the second end portion is adapted to be secured to the securing member, the extension extends in a generally mesial-distal direction (distal-mesial arrows in annotated fig. 16a) and is adapted to abut a coupling means (2602) of the securing member, and the first and second shoulder regions are adapted to abut mesial and distal sides of the coupling means, respectively, thereby inhibiting rotation and/or translation of the second end portion relative to the securing member.
In regards to Claim 12, Roein Peikar et al further discloses an orthodontic appliance, wherein, when the appliance is positioned adjacent the patient's teeth and the second end portion is adapted to be secured to the securing member (fig. 26b), the first shoulder region (first shoulder region in annotated fig. 25) extends in a generally occlusal-gingival direction (occlusal-gingival arrows in annotated fig. 25).  
In regards to Claim 13, Roein Peikar et al further discloses an orthodontic appliance wherein the anchor is configured to be positioned on a lingual side of the patient's teeth (para. 0140, 0168, 0169).  
In regards to Claim 14, Roein Peikar et al further discloses an orthodontic appliance wherein the anchor is configured to be positioned on a buccal side of the patient's teeth (paras. 0141, 0156).
In regards to Claim 15, Roein Peikar et al further discloses an orthodontic appliance wherein the arm is one of a plurality of arms (para. 0169, figs. 18e-18f), each of the plurality of arms having a respective second end portion (second end portion in annotated fig. 25) with respective first and second shoulder regions (first and second shoulder regions in annotated fig. 25).  
In regards to Claim 16, Roein Peikar et al further discloses an orthodontic appliance wherein the anchor and the arm are formed of a single, unitary member (para. 0169, 0188; fig. 18e).  
In regards to Claim 17,  Roein Peikar et al further discloses an orthodontic appliance wherein the anchor and the arm are integral with one another (para. 0169, 0188; fig. 18e).  
In regards to Claim 18, Roein Peikar et al further discloses an orthodontic appliance wherein the anchor and the arm comprise a continuous surface (para. 0169, 0188; fig. 18e).  
In regards to Claim 19, Roein Peikar et al further discloses an orthodontic appliance wherein the anchor is arch-shaped (fig. 18e).  
In regards to Claim 20, Roein Peikar et al further discloses an orthodontic appliance wherein the anchor and the arm are formed of a superelastic material (para. 0143, 0168, 0169).  
In regards to Claim 21, Roein Peikar et al further discloses an orthodontic appliance wherein the anchor the arm comprise nitinol, stainless steel, beta-titanium, cobalt chrome, other metal alloys, polymers, ceramics, and/or combinations thereof (para. 0143, 0168, 0169).  
In regards to Claim 22, Roein Peikar et al further discloses an orthodontic appliance wherein the arm includes a biasing region (biasing portion in annotated fig. 25) between the first (first end portion in annotated fig. 25) and second (second end portion in annotated fig. 25) end portions, wherein the biasing region is configured to provide a rotational force and/or longitudinal force to at least one of the patient's teeth when the distal portion is adapted to be secured to the securing member (fig. 26b).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772   

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772